PER CURIAM:
Rayford Knight petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for return of property. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court has denied the motion. Accordingly, because the district court has ruled on Knight’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.